NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0089n.06

                                           No. 13-5470                               FILED
                                                                               Jan 31, 2014
                         UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )
                                                   )      ON APPEAL FROM THE UNITED
JESUS ZAMARRIPA-MIRELES,                           )      STATES DISTRICT COURT FOR
                                                   )      THE WESTERN DISTRICT OF
       Defendant-Appellant.                        )      TENNESSEE
                                                   )
                                                   )


       BEFORE: BOGGS and MOORE, Circuit Judges; BARRETT, District Judge.*


       PER CURIAM.           Jesus Zamarripa-Mireles, a federal prisoner, appeals the sentence

imposed following his guilty plea to a charge of conspiring to possess with intent to distribute

more than five kilograms of cocaine. The district court calculated the guidelines sentencing

range at 235 to 293 months of imprisonment, but varied downward and sentenced Zamarripa-

Mireles to 192 months. On appeal, Zamarripa-Mireles argues that his sentence is procedurally

unreasonable because the district court declined to grant him a minor-role adjustment to his

offense level under USSG § 3B1.2(b).

       We review a criminal sentence under an abuse-of-discretion standard for reasonableness.

United States v. Bolds, 511 F.3d 568, 578 (6th Cir. 2007). A sentence may be procedurally



       *
        The Honorable Michael R. Barrett, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 13-5470
United States v. Zamarripa-Mireles

unreasonable if the district court fails to properly calculate the guideline range. Gall v. United

States, 552 U.S. 38, 51 (2007). The denial of a minor-role reduction is reviewed for clear error.

United States v. Latouf, 132 F.3d 320, 332 (6th Cir. 1997). The defendant has the burden of

proving his alleged minor-participant status by a preponderance of the evidence. United States v.

Elder, 90 F.3d 1110, 1134 (6th Cir. 1996). An adjustment is warranted only where the defendant

is substantially less culpable than the average participant. United States v. Lanham, 617 F.3d
873, 888 (6th Cir. 2010).

       In this case, Zamarripa-Mireles was one link in a chain transporting cocaine from Mexico

to Tennessee. His role was to obtain the cocaine from truckers who brought it into Texas and

deliver it to the home of a coconspirator in Houston, who would then transport it to a storage

unit, where it would be picked up and transported to a storage unit in Tennessee. Zamarripa-

Mireles did not prove that he was substantially less culpable than the other links in the chain of

transporting the cocaine. Therefore, we find no clear error in the denial of an adjustment to his

offense level. Because Zamarripa-Mireles has not demonstrated that his sentence is procedurally

unreasonable, we affirm the district court’s judgment.




                                              -2-